        Case 1:15-cr-00445-PAE Document 1166 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     15 Cr. 445-5 (PAE)
                       -v-

 JASON BENJAMIN,                                                           ORDER

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Jason Benjamin, seeking a list

of government witnesses and their statements. The Court is unaware of any legal basis for

granting such relief to Mr. Benjamin, who pled guilty well before trial. The Court denies Mr.

Benjamin’s motion. Mr. Benjamin may wish to contact his trial counsel, to the extent he is seeks

an explanation of the Government’s disclosure obligations.




        SO ORDERED.



                                                       
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 18, 2021
       New York, New York
Case 1:15-cr-00445-PAE Document 1166 Filed 02/18/21 Page 2 of 3

$3 1"&
%'
Case 1:15-cr-00445-PAE Document 1166 Filed 02/18/21 Page 3 of 3
